                                                                                                 RLEO
                                                                                             IN OPEN COURT ' *


                                                                                          APR 1 gRW
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                       CLERK, U.S. DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA                                 ALlX/^.-JDR'A. VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA

                                                   Criminal No. 1:19-CR-
       V.



BRANDON THERESA,
              Defendant.



                                     PLEA AGREEMENT


       0.Zachaiy Terwilliger, United States Attorney for the Eastern District of Virginia; Laura

Fong, Assistant United States Attorney; the defendant, Brandon Theresa; and the defendant's
counsel have entered into an agreement pursuant to Rule 11 ofthe Federal Rules of Criminal

Procedure. The terms of the agreement are as follows:

       1.      Offense and Maximum Penalties

       The defendant agrees to waive indictment and plead guilty to a one-count criminal
information charging him with cyberstalking, in violation of Title 18, United States Code,

Section 2261A(2). The maximum penalties for cyberstalldng are 5 years ofimprisonment; a fine
of$250,000; restitution; a $100 special assessment; and three years of supervised release.
       2.      Factual Basis for the Plea

       The defendant will plead guilty because the defendant is in fact guilty ofthe charged
offense. The defendant admits the facts set forth in the Statement of Facts filed with this plea

agreement and agrees that those facts establish guilt ofthe offense charged beyond a reasonable
doubt. The Statement of Facts, which is hereby incorporated into this plea agreement,

constitutes a stipulation offacts for the purposes of Section 1B1.2(c)ofthe Sentencing
Guidelines.
       3.     Assistance and Advice of Counsel

       The defendant is satisfied that the defendant's attorney has rendered effective assistance.

The defendant understands that by entering into this agreement,defendant surrenders certain

rights as provided in this agreement The defendant understands that the rights ofcriminal
defendants include the following:

              a.      the right to plead not guilty and to persist in that plea;

              b.      the right to ajury trial;

              c.      the right to be represented by counsel-and ifnecessary have the court

                      appoint counsel-at trial and at every other stage ofthe proceedings; and
              d.      the right at trial to confront and cross-examine adverse witnesses,to be
                      protected from compelled self-incrimination,to testify and present
                      evidence, and to compel the attendance ofwitnesses.

       4.     Role of the Court and the Probation Office

       The defendant understands that the Court hasjurisdiction and authority to impose any

sentence within the statutory maximum described above but that the Court will determine the
defendant's actual sentence in accordance with 18 U.S.C.§ 3553(a). The defendant understands

that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing
range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant
may have received from the defendant's counsel,the United States,or the Probation Office, is a
prediction, not a promise,and is not binding on the United States,the Probation Office, or the
Court Additionally, pursuant to the Supreme Court's decision in United States v. Booker^ 543
U.S. 220(2005),the Court,after considering the factors set forth in 18 U.S.C. § 3553(a), may
impose a sentence above or below the advisory sentencing range, subject only to review by
higher courts for reasonableness. The United States makes no promise or representation
concerning what sentence the defendant will receive, and the defendant cannot withdraw a guilty

plea based upon the actual sentence.

         Further,"in accordance with Rule 1 l(c)(l){B) ofthe Federal Rules ofCriminal Procedure,

the United States and the defendant will recommend to the Court that the following provisions of

the Sentencing Guidelines apply;

   • Section 2A6.2(a)ofthe Sentencing Guidelines establishes a base offense level of 18; and

   • Section 2A6.2(b)(l)(E)requires a 2-level enhancement because the offense involved a

         pattern ofactivity involving stalking, threatening, or harassing the same victim;

         The parties additionally agree that the United States will recommend to the Court that

Section 2A6.2{c)does not apply, and that the United States will seek a sentence in this matter at

the low end ofthe Sentencing Guidelines range.

         The United States and the defendant further agree that the defendant has assisted the

government in the investigation and prosecution ofthe defendant's own misconduct by timely
notifying authorities ofthe defendant's intention to enter a plea of guilty,thereby permitting the
government to avoid preparing for trial and permitting the government and the Court to allocate
their resources efficiently. Ifthe defendant qualifies for a two-level decrease in offense level
pursuant to U.S.S.G.§ 3El.l(a)and the offense level prior to the operation ofthat section is a
level 16 or greater,the government agrees to file, pursuant to U.S.S.G.§ 3El.l(b),a motion prior
to, or at the time of,sentencing for an additional one-level decrease in the defendant's offense
level.


         The United States and the defendant have not agreed on any further sentencing issues,

whether related to the Sentencing Guidelines or otherwise, other than those listed above or
elsewhere in this plea agreement. Any stipulation on a Guideline provision does not limit the

parties* arguments as to 18 U.S.C.§ 3553(a).

       The defendant understands that the Court may not follow the recommendation or requests

made by the parties at the time ofsentencing. The defendant cannot withdraw from this plea

agreement or the guilty plea,regardless ofthe Court's actions. The defendant is aware that the

Court is not bound by the parties* agreements and sentencing recommendation. The defendant is

also aware that he may not withdraw his plea,even ifthe Court opts not to follow the parties*

recommendations.


       5.      Waiver of Appeal,FOIA and Privacy Act Rights

       The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to

appeal the sentence imposed. Nonetheless,the defendant knowingly waives the right to appeal
the conviction and any sentence within the statutory maximum described above(or the maimer in

which that sentence was determined)on the grounds set forth in 18 U.S.C. § 3742 or on any

ground whatsoever other than an ineffective assistance ofcounsel claim that is cognizable on
direct appeal,in exchange for the concessions made by the United States in this plea agreement.

This agreement does not affect the rights or obligations ofthe United States as set forth in 18
U.S.C.§ 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a
representative, to request or receive from any department or agency ofthe United States any
records pertaining to the investigation or prosecution ofthis case,including without linutation
any records that may be sought under the Freedom ofInformation Act,5 U.S.C. § 552,or the
Privacy Act,5 U.S.C.§ 552a.
       6.     Special Assessment

       Before sentencing in this case,the defendant agrees to pay a mandatory special

assessment of$100 per coimt ofconviction.

       7.     Payment of Monetary Penalties

       The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613, whatever

monetary penalties are imposed by the Court will be due inunediately and subject to immediate
enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days

ofa request,the defendant agrees to provide all ofthe defendant's financial information to the
United States and the Probation Office and,ifrequested,to participate in a pre-sentencing

debtor's examination and/or complete a financial statement under penalty ofpequry. Ifthe

Court imposes a schedule ofpayments,the defendant understands that the schedule ofpayments
is merely a minimum schedule of payments and not the only method,nor a limitation on the
methods,available to the United States to enforce thejudgment. Ifthe defendant is incarcerated,
the defendant agrees to voluntarily participate in the Bureau ofPrisons' Inmate Financial
Responsibility Program,regardless ofwhether the Court specifically directs participation or
imposes a schedule ofpayments.
       8.      Immuiiity from Further Prosecution in this District

       The United States will not further criminally prosecute the defendant in the Eastern

District of Virginia for the specific conduct described in the information or Statement ofFacts,

except that the United States may prosecute the defendant for any crime ofviolence or

conspiracy to commit,or aiding and abetting, a crime of violence not charged in the mformation
as an offense. In such a prosecution the United States may allege and prove conduct described in

the indictment information or Statement of Facts. "Crime ofviolence" has the meaning set forth

in 18 U.S.C. § 16. In addition, notwithstanding any other provision ofthis paragraph,the United

States will not further prosecute the defendant in the Eastern District of Virginia for the
following offenses: Aggravated Identity Theft,in violation of 18 U.S.C.§ 1028A. This plea
agreement and Statement of Facts does not confer on the defendant any immunity from
prosecution by any state government in the United States.

       9.      Breach ofthe Plea Agreement and Remedies

       This agreement is effective when signed by the defendant,the defendant's attorney, and
an attomey for the United States. The defendant agrees to entry ofthis plea agreement at the
date and time scheduled with the Court by the United States(in consultation with the defendant's
attomey). Ifthe defendant withdraws from this agreement,or commits or attempts to commit
any additional federal, state or local crimes, or intentionally gives materially false,incomplete,or
misleading testimony or information,or otherwise violates any provision ofthis agreement,then:
               a.      The United States will be released from its obligations under this

                       agreement,including any obligation to seek a downward departure or a
                       reduction in sentence. The defendant, however, may not withdraw the

                       guilty plea entered pursuant to this agreement;
              b.     The defendant will be subject to prosecution for any federal criminal

                     violation, including, but not limited to, peijury and obstruction ofjustice,

                     that is not time-barred by the applicable statute oflimitations on the date

                     this agreement is signed. Notwithstanding the subsequent expiration of
                     the statute oflimitations,in any such prosecution,the defendant agrees to

                      waive any statute-of-limitations defense; and

              c.      Any prosecution, including the prosecution that is the subject ofthis
                     agreement, may be premised upon any information provided,or

                      statements made,by the defendant,and all such information,statements,

                      and leads derived therefrom may be used against the defendant. The

                      defendant waives any right to claim that statements made before or after

                      the date ofthis agreement,including the Statement ofFacts accompanying

                      this agreement or adopted by the defendant and any other statements made
                      pursuant to this or any other agreement with the United States, should be
                      excluded or suppressed under Fed. R.Evid.410,Fed. R. Crim.P. 11(f),
                      the Sentencing Guidelines or any other provision ofthe Constitution or
                      federal law.

       Any alleged breach ofthis agreement by either party shall be determined by the Court in
an appropriate proceeding at which the defendant's disclosures and documentary evidence shall
be admissible and at which the moving party shall be required to establish a breach ofthe plea
agreement by a preponderance ofthe evidence.
       10.     Nature of the Agreement and Modifications

       This written agreement constitutes the complete plea agreement between the United

States, the defendant, and the defendant's counsel. The defendant and the defendant's attorney

acknowledge that no threats, promises, or representations have been made,nor agreements

reached, other than those set forth in writing in this plea agreement, to cause the defendant to

plead guilty. Any modification of this plea agreement shall be valid only as set forth in writing
in a supplemental or revised plea agreement signed by all parties.

                                              G.Zachary Terwilliger
                                              United States Attorney

                                      By:
                                              Laura ^ong
                                              Assistant United States Attorney
       Defendant's Signature: I hereby agree that I have consulted with my attorney and fully
understand all rights with respect to the pending criminal information. Further, I fully
understand all rights with respect to Title 18, United States Code, Section 3553 and the
provisions of the Sentencing Guidelines Manual that may apply in my case. I have read this plea
agreement and carefully reviewed every part of it with my attorney. I understand this agreement
and voluntarily agree to it.


Date:.       /?
                       Brandon Theresa
                       Defendant


        Defense Counsel Signature: I am counsel for Brandon Theresa. 1 have fully explained to
the defendant the defendant's rights with respect to the pending criminal information. Further, I
have reviewed Title 18, United States Code, Section 3553 and the Sentencing Guidelines
Manual, and I have fully explained to the defendant the provisions that may apply in this case. I
have carefully reviewed every part of this plea agreement with the defendant. To my knowledge,
the defendant's decision to enter into this agreement is an informed and voluntary one.


Date:
                       Elizabeth Mullin, Esq.
                       Counsel for the Defendant
